Citation Nr: 0115267	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches and bilateral 
arm pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from November 1972 to 
November 1978 with subsequent service with the National Guard 
including a period of active duty training from May 25, 1996 
to June 15, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating determination that 
denied service connection for headaches and bilateral arm 
pain.


REMAND

With respect to the veteran's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 1991); 38 C.F.R. § 3.6 (2000).  

The veteran contends that he sustained injuries while 
unloading duffel bags from a truck during active duty 
training in May 1996.  While the veteran's service medical 
records confirm that he injured his back in May 1996, the 
veteran contends that he was then hit in the head with a 
duffel bag and that he has had constant headaches and arm 
pain problems with his knees since that time. 

Private medical records, dated from August to November in 
1996 show treatment for headaches and bilateral arm pain, 
without opinion as to onset, and cannot be considered 
material to the issue of whether headaches and bilateral arm 
pain were incurred in service.  These records do not in any 
manner discuss the matter of a nexus between the veteran's 
claimed headaches and/or bilateral arm pain and the claimed 
head injury in service.  

Moreover, while a June 1998 VA examiner opined that the 
veteran's nonservice-connected cervical spine disability 
(status post micro anterior cervical diskectomy in October 
1985) played a role in current headaches, it does not appear 
that the veteran then reported (and hence, the examiner did 
not consider) the alleged head injury in service, and the 
examiner did not offer any comment as to the etiology of the 
veteran's bilateral arm pain.  

In the absence of evidence of competent medical evidence of a 
nexus between either of the claimed disabilities and the 
veteran's military service, the RO denied the claims as not 
well grounded.

The Board notes, however, that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.  Specifically, the RO should arrange for the 
veteran to undergo a medical examination to obtain a medical 
opinion as to the etiology of the veteran's headaches and 
bilateral arm pain.  Such an examination and opinion appears 
necessary, as there is a reasonable possibility that such 
assistance may aid in the establishment of entitlement.  The 
veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any such examination, the RO should associate with the 
claims file copies of any notice(s) of examination that are 
sent to the veteran.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include records from any VA facilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facilities 
identified by the veteran (to specifically include the 
private physician that the veteran testified treated him for 
headaches in June 1996), as well as undertake any other 
development and/or notification action deemed warranted by 
the Act.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran (to specifically include the 
private physician that the veteran claims 
treated him for headaches in June 1996).  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After all available received pursuant 
to the above-requested development have 
been associated with the claims file, the 
RO should arrange for the appellant to 
undergo an appropriate neurological 
examination to obtain an assessment as to 
the nature and extent of his claimed 
headaches and bilateral arm pain.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the 
veteran, review of his pertinent medical 
history and assertions (to include that 
cited to herein), and with consideration 
of sound medical principles, the 
physician should offer an opinion as to 
whether the veteran has a current 
headache disorder and disability 
manifested by bilateral arm pain; and, if 
so, with respect to each diagnosed 
disability, whether it is as least as 
likely as not that the diagnosed disorder 
is a result of injury during active duty 
training in May 1996.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




